Title: From George Washington to William Duer, 26 July 1783
From: Washington, George
To: Duer, William,Parker, Daniel


                        
                            Gentlemen
                            Saratoga July 26th 1783
                        
                        I find it indispensably necessary to the public service that a magazine of Provisions should be laid up
                            immediately at the Post of Fort Herkemer; I am therefore to desire you will without delay cause a sufficient number of
                            rations to supply 500 Men for ten Months to be deposited there, the Meat should be either salted Beef or Pork or both and
                            that of the best quality and well preserved; whatever expence may be incurred which is not required by or in conformity to
                            the Contract in laying up this supply must be allowed by the public—and as the exact performance of this requisition will
                            be of great importance you will be pleased to pay the earliest attention to the subject, and inform me with your doings
                            thereon. I am Gentlemen Your most Obedt Servt.

                    